Citation Nr: 1032245	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected compression fracture of T12, L2, and L3.  

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals, fracture of right forearm and 
scaphoid.  

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals, fracture of left (major) 
forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and W.B. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the St. Louis, Missouri, RO.  
The Des Moines RO currently has jurisdiction of the Veteran's 
claims file.    

In May 2010, the Veteran and W.B. testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected compression 
fracture of T12, L2, and L3 is characterized by limited, painful 
motion, with forward flexion greater than 30 degrees and movement 
in all planes of excursion.  Additional functional impairment due 
to pain, fatigue, weakness, lack of endurance, and incoordination 
is not demonstrated to any significant degree.

2.  The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected residuals, Colles 
fracture of right forearm and scaphoid and service-connected 
residuals, left forearm are manifested by "ununited" fractures 
involving both ulnar styloids, limited range of motion in his 
left and right wrists, with palmar flexion limited greater than 
zero degrees and dorsiflexion greater 15 degrees.  Ankylosis of 
the elbows and wrists are not shown; nor is there evidence of 
impairment of the flail elbow joints, nonunion of the radius and 
ulna bones, with flail false joint, impairment of either radius 
bone, or impairment of supination and pronation.  The Veteran is 
able to demonstrate normal range of motion in his right 
elbow/forearm but his left elbow/forearm is limited in flexion to 
95 degrees and extension to 50 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
20 percent for service-connected compression fracture of T12, L2, 
and L3 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5535 
(2009).

2.  Resolving all doubt in favor of the Veteran, the schedular 
criteria for a 20 percent disability rating for service-connected 
residuals, Colles fracture of right forearm and scaphoid have 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5211 
(2009).  

3.  Resolving all doubt in favor of the Veteran, the schedular 
criteria for a 20 percent disability rating for service-connected 
residuals, Colles fracture of left forearm have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5211 (2009).  

4.  Resolving all doubt in favor of the Veteran, the schedular 
criteria for a separate 20 percent disability rating for service-
connected fracture residuals of the left forearm, with limitation 
of flexion, have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5206 (2009).  

5.  Resolving all doubt in favor of the Veteran, the schedular 
criteria for a separate 10 percent disability rating for service-
connected fracture residuals of left forearm, with limitation of 
extension, have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5206 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the Veteran in 
January and September 2008 that fully addressed all required 
notice elements.  The letters informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Both letters specifically informed the Veteran of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Throughout the pendency of the claim and 
appeal, the Veteran has been advised of his opportunities to 
submit additional evidence, including by way of an SOC issued in 
March 2006, which provided him with an additional 60 days to 
submit more evidence.  The Veteran has supplemented his claims 
with additional argument and evidence throughout the appeal 
period; thus, the Board finds the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appeal and given ample time to respond.  The 
Board notes that the AOJ also readjudicated the case by way of an 
SSOC issued in February 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims on appeal.  The RO has 
obtained VA outpatient treatment records dated from 2005 to 2008, 
as well as private medical records from St. Lawrence Hospital and 
Greene County Medical Center.  The Veteran was also afforded VA 
examinations in November 2004, September and December 2007, and 
April 2009.  He was also given an opportunity to set forth his 
contentions at the hearing before the undersigned.  In addition, 
it appears that all obtainable evidence identified by the Veteran 
relative to his claims have been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  At his hearing, the Veteran stated that he received 
disability benefits from the Social Security Administration 
following a motor vehicle accident (MVA) in 1986.  He indicated 
that the disabilities involved were separate and apart from those 
of his VA appeal.  Hearing transcript, page 12.  A September 2007 
VA examination of the joints corroborates the Veteran's testimony 
and shows that the Veteran's MVA resulted in a lung collapse and 
left femur disability.   As such, SSA records would not be 
relevant to this appeal.  It is therefore the Board's conclusion 
that no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Spine Disability

Entitlement to service connection for compression fractures of 
T12, L2, and L3 was established in April 1986, and the RO 
assigned a 20 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5285-5293, effective September 
1985.  

In September 2004, the Veteran requested an increased rating for 
his service-connected spine disability, asserting that his 
disability had become more severe.  The Veteran's claim for an 
increased rating was denied in a rating decision dated March 
2005, which also reflects that his service-connected spine 
disability is now evaluated under DC 5235, for vertebral fracture 
or dislocation.  

Disabilities of the spine are evaluated under a general rating 
formula.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes) 
are as follows, in pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, bowel 
or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum 
that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4):  Round each range of motion measurement to 
the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in 
flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking 
because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited 
to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).

After carefully reviewing the evidence of record, the Board finds 
the preponderance of the evidence is against the grant of a 
disability rating higher than 20 percent for the service-
connected thoracolumbar spine disability.  

In evaluating the Veteran's thoracolumbar spine disability under 
the general rating criteria listed above, the Board notes that, 
while the evidence shows the thoracolumbar spine disability is 
manifested by limited, painful motion, the preponderance of the 
evidence does not show that his disability is manifested by 
forward flexion limited to 30 degrees or less or favorable or 
unfavorable ankylosis of the thoracolumbar spine.  Indeed, the 
evidence shows the Veteran is able to demonstrate forward flexion 
to no less than 70 degrees, with movement in all other planes of 
excursion.  See VA examination reports dated November 2004, 
December 2007, and April 2009; see also VA outpatient treatment 
records dated from June 2005 to July 2008.  There is no evidence 
that shows the Veteran's spine is fixed in its neutral position 
or in flexion or extension.  See Id.  Therefore, the Board finds 
the evidence of record preponderates against a finding that the 
Veteran's service-connected thoracolumbar disability is 
manifested by symptoms which warrant a disability rating higher 
than 20 percent under DC 5235.  

The Board has considered whether a higher rating may be assigned 
based upon any neurologic abnormalities associated with the 
Veteran's service-connected thoracolumbar disability.  In this 
regard, the Veteran submitted a written statement in October 2007 
asserting that his back disability causes difficulty passing 
waste, and his statement is considered competent lay evidence.  
However, the preponderance of the objective medical evidence of 
record reflects that the Veteran's spine is neurologically 
intact, with normal and symmetric senses and no complaints or 
findings of associated bowel or bladder dysfunction, including 
difficulty passing waste.  In fact, the Veteran specifically 
denied having bowel or bladder dysfunction at the April 2009 VA 
examination, and his outpatient treatment records do not contain 
any pertinent complaint or treatment for voiding difficulty.  

In this regard, the Board notes that statements found in medical 
records when treatment was being provided are generally of 
increased probative value, as the records are generated to 
determine the Veteran's then-state of physical fitness and the 
statements were provided in order to receive proper care.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the 
Board finds the lack of treatment or examination evidence showing 
complaint or treatment for bowel dysfunction more credible than 
the Veteran's assertion that he experiences difficulty voiding.  
As such, the Board finds there is no competent and credible 
evidence of neurological abnormalities which warrant a separate 
disability rating.  

38 C.F.R. §§ 4.40 and 4.45 (2009) and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider the 
Veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a separate 
rating for pain.  

Review of the record reveals the Veteran has complained of pain 
while demonstrating movement in his thoracolumbar spine.  The 
physicians who conducted the VA examinations in December 2007 and 
April 2009 stated that the Veteran experiences functional 
limitation due to limited motion.  However, both examiners stated 
that there was no additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  In this regard, 
the Board notes that the Veteran's limited motion is contemplated 
by the 20 percent rating currently assigned.  Therefore, the 
Board finds the preponderance of the evidence is against a 
finding that the Veteran experiences any functional limitation 
due to pain which warrants a disability rating in excess of 20 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Finally, the Board has considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability.  See Francisco, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the Veteran's increased rating claim, in 
September 2004, has his thoracolumbar spine disability been more 
disabling than as currently rated under the present decision.  
Indeed, the objective evidence of record and the Veteran's 
complaints have been relatively consistent throughout the appeal 
period.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 20 percent for service-
connected compression fractures T12, L2, and L3, and the benefit-
of-the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Fracture Disabilities

Entitlement to service connection for fractures of the left and 
right distal radius was established in a rating decision dated 
April 1986, and the RO assigned separate 10 percent disability 
ratings pursuant to 38 C.F.R. § 4.71a, DC 5211, from September 
1985.  In that rating decision, the RO also granted service 
connection for a history of fracture to the right scaphoid and 
assigned a noncompensable (zero percent) disability rating under 
DC 5203, effective September 1985.  

In September 2004, the Veteran requested an increased rating for 
his service-connected wrist disabilities, asserting that his 
disabilities had become more severe.  He has specifically 
reported that his bilateral wrist disability is manifested by 
pain, occasional swelling, and occasional decreased grip 
strength.  See VA examination reports.  

The Veteran's claim for an increased rating was denied in a 
rating decision dated March 2005, which also reflects that his 
service-connected residual right scaphoid disability is now 
evaluated 0 percent under DC 5215, for limitation of motion of 
the wrist.  

At the outset, the Board notes that the RO granted separate 
ratings for the fractures involving the right distal radius and 
scaphoid, and both disabilities involve the same anatomical area.  
The Board will evaluate the symptoms affecting both service-
connected disabilities under all potentially applicable 
diagnostic codes to determine if either disability warrants a 
higher disability rating.  The issue is characterized on the 
title page of this decision to encompass both disabilities.  The 
Board notes that the Veteran's dominant or major hand is his left 
hand.  See VA examination reports.  38 C.F.R. § 4.69 (Only one 
hand shall be considered dominant). 

Under DC 5211, impairment of the ulna warrants a 10 percent 
rating for malunion with bad alignment and a 20 percent rating 
for nonunion in the lower half, whether involving the major or 
minor hand.  With evidence of loss of bone substance or 
deformity, a 20 percent rating is warranted for the minor hand, 
while a 30 percent rating is warranted for the major hand.  With 
evidence of nonunion in the upper half, false movement, loss of 
bone substance measuring 1 inch or more, and marked deformity, a 
30 percent rating is warranted for the minor hand, while a 40 
percent rating is warranted for the minor hand.  

Under DC 5215, limitation of motion of the wrist warrants a 10 
percent rating for palmar flexion limited in line with the 
forearm and dorsiflexion limited to less than 15 degrees, whether 
involving the major or minor hand.  

In evaluating the Veteran's claim under DC 5211, the Board notes 
that X-rays of the Veteran's wrists reveal an "ununited" 
fracture involving both ulnar styloids, with no evidence of other 
residual fracture.  See November 2004 VA examination report.  
Because the fracture incurred during service and reflected in the 
X-rays, involve the Veteran's wrists, the Board finds that the 
fracture involves the lower half of his ulna.  The September 2007 
VA examination showed diagnoses of status post Colles fractures 
of the left forearm and right forearm.  A Colles fracture occurs 
at the lower end of the radius with displacement of the distal 
fragment dorsally.  STEDMAN'S MEDICAL DICTIONARY 686 (26th Ed. 
1995).  This citation is provided purely for definitional 
purposes to aid in the Board's discussion.  Cf. Kirwin v. Brown 
8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  
Use in this manner does not conflict with the holding in Thurber 
v. Brown, 5 Vet. App. 119 (1993).  Based on this evidence and 
with reasonable doubt being applied, the Board finds that 
separate 20 percent disability ratings are warranted for the 
service-connected left and right fracture residuals under DC 5211 
throughout the appeal period, as the evidence reflects that the 
Veteran's disabilities are manifested by nonunion of the ulnar 
styloid, which is located in the lower half of the ulna.  

A rating higher than 20 percent is not warranted because nonunion 
in the upper half of the ulnar, false movement in the joints, 
loss of bone substance, or evidence of marked deformity is not 
reflected in the objective evidence.  

In evaluating the Veteran's claim under DC 5215, the Board notes 
the evidence reflects that the Veteran experiences limited range 
of motion in his left and right wrists.  See VA examination 
reports dated November 2004, September 2007, and April 2009.  
While the Veteran has demonstrated limited motion in palmar 
flexion and dorsiflexion bilaterally, palmar flexion limited to 
zero degrees and/or dorsiflexion to 15 degrees is not shown in 
the preponderance of the evidence.  See Id.  Therefore, DC 5215 
does not assist the Veteran in obtaining a higher disability 
rating.  

The Board has considered the Veteran's service-connected left and 
right forearm disabilities under all other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  However, the evidence reflects that the Veteran is 
able to move his wrist and elbow joints in all planes of 
excursion, albeit limited movement.  Therefore, ankylosis of the 
elbow and wrist is not shown by the evidence of record and, thus, 
DCs 5205 and 5215 are not for application in this case.  
Similarly, impairment of the flail elbow joint and/or nonunion of 
the radius and ulna, with flail false joint, is not reflected in 
the evidence of record and, thus, DCs 5209 and 5210 are not for 
application.  The Board finds that DC 5212 does not assist the 
Veteran in obtaining a higher disability rating because there is 
no evidence of impairment, including malunion or nonunion, of 
either radius bone.  The Board also finds that DC 5213 does not 
assist the Veteran in obtaining a higher rating because he has 
demonstrated normal supination and pronation in his left and 
right elbows/forearms, with no evidence of impairment reflected 
in the record.  

The Board otherwise notes that the evaluation of the same 
disability under various diagnoses is to be avoided.   That is to 
say that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be avoided.  
See 38 C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping.   See Esteban v. Brown, 6 Vet. App. 259 (1994).  
There are additional diagnostic criteria pertinent to limitation 
of motion that are not considered in the previously discussed 
rating criteria.  Under DC 5206, limitation of flexion of the 
forearm warrants a noncompensable rating for flexion limited to 
110 degrees, a 10 percent rating when limited to 100 degrees, and 
a 20 percent rating when limited to 90 degrees, whether involving 
the major or minor arm.  For flexion limited to 70 degrees, a 30 
percent rating is warranted for the major arm, while a 20 percent 
rating is warranted for the minor arm.  For flexion limited to 55 
degrees, a 40 percent rating is warranted for the major arm, 
while a 30 percent rating is warranted for the minor arm.  For 
flexion limited to 45 degrees, a 50 percent rating is warranted 
for the major arm, while a 40 percent rating is warranted for the 
minor arm.  

Under DC 5207, limitation of extension of the forearm warrants a 
10 percent rating when limited to 45 or 60 degrees and a 20 
percent rating is warranted for extension limited to 75 degrees, 
whether involving the major or minor arm.  For extension limited 
to 90 degrees, a 30 percent rating is warranted for the major 
arm, while a 20 percent rating is warranted for the minor arm.  
For extension limited to 100 degrees, a 40 percent rating is 
warranted for the major arm, while a 30 percent rating is 
warranted for the minor arm.  For extension limited to 110 
degrees, a 50 percent rating is warranted for the major arm, 
while a 40 percent rating is warranted for the minor arm.  

In evaluating the Veteran's claim under DCs 5206 and 5207, the 
Board notes that the September 2007 VA examination report 
reflects that the Veteran was able to demonstrate full range of 
motion from zero to 145 degrees with his right elbow/forearm.  
Therefore, DC 5206 and 5207 do not assist him in obtaining a 
higher disability rating for his service-connected right wrist 
disability.  However, the Veteran was only able to demonstrate 
flexion to 95 degrees and extension to 50 degrees with his left 
elbow/forearm, both of which are compensable under DCs 5206 and 
5207.  The pertinent diagnosis was status post fracture of the 
left forearm with residual of limited range of motion...  Thus, the 
VA examiner has linked such limitation to service-connected 
fracture.  The Board notes that the Veteran's limitation of 
flexion to 95 degrees falls between the 10 and 20 percent ratings 
under DC 5206.  Therefore, after resolving all reasonable doubt 
in favor of the Veteran, the Board finds that a separate 20 
percent rating is warranted for limitation of flexion in the left 
elbow/forearm under DC 5206, as the Veteran's limitation of 
flexion to 95 degrees more nearly approximates the level of 
disability contemplated by the 20 percent rating.  Likewise, the 
Board finds that a separate 10 percent rating is warranted for 
limitation of extension in the left elbow/forearm under DC 5207.  
See VAOPGCPREC 9-2004 (September 17, 2004)(separate ratings can 
be assigned when the criteria for a compensable rating under both 
extension and flexion are met).   Such grant of benefits is 
subject to 38 C.F.R. § 4.68, the amputation rule, which provides 
that the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective level, 
were amputation to be performed.

The Board has considered whether the separate ratings can be 
assigned for any limitation of motion of single or multiple 
digits on either hand caused by the service-connected left and 
right forearm disabilities.  However, there is no evidence that 
the service-connected wrist disabilities result in limitation of 
motion of the digits on either hand as the Veteran is able to 
oppose both thumbs to the palmar surface at the base of each 
little finger and to the tip of each finger.  In addition, the 
evidence reflects that the Veteran's grip strength is firm and 
symmetric, without evidence of fatigue, lack of endurance, or 
incoordination.  See April 2009 VA examination report.  
Therefore, the Board finds there is no basis upon which to assign 
separate ratings for limitation of motion of the digits or 
decreased grip strength in either hand.  

The Board has also considered the Veteran's functional loss due 
to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2009).  See DeLuca, supra.  In this context, the Board 
notes that the evidence consistently shows the Veteran is able to 
demonstrate range of motion without complaints of pain.  He has 
reported, however, that he experiences occasional pain and 
swelling in his arms, which increases with weather changes.  See 
VA examination reports.  Nevertheless, the April 2009 VA examiner 
stated that there is functional limitation in the Veteran's 
wrists due to limited motion, but there is no functional 
limitation due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  In this regard, the Board notes that the 
Veteran's limited motion is contemplated by the disability 
ratings currently assigned.  Therefore, the Board finds the 
preponderance of the evidence is against a finding that the 
Veteran experiences any functional limitation due to pain which 
warrants a higher disability rating.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

Finally, the Board has considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
bilateral forearm disabilities, as the United States Court of 
Appeals for Veterans Claims (Court) indicated can be done in this 
type of case.  See Francisco, supra.  However, the Board finds 
that the objective medical evidence has been relatively 
consistent throughout the appeal period with regard to the 
Veteran's left and right forearm disabilities.  Therefore, the 
Board finds the Veteran's left and right wrist disabilities have 
not been more disabling than as currently rated under the present 
decision and, thus, staged ratings are not warranted.  

As discussed in detail above, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in 
an exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In reviewing the evidence 
of record, including the Veteran's hearing testimony, the  rating 
criteria contemplate not only his symptoms but the severity of 
his cumulative disabilities.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 2002) (Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity).   For these 
reasons, referral for extraschedular consideration is not 
warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability rating by reason of individual unemployability 
due to service-connected disability (TDIU) claim is part of an 
increased rating claim when such claim is raised by the record.  
In this case, a TDIU was denied in a September 2007 rating 
decision; the Veteran did not appeal this issue.  As such, the 
matter of a TDIU is not before the Board at this time.  

In summary, and for the reasons and bases set forth above, giving 
the benefit of the doubt to the Veteran, the Board concludes the 
preponderance of the evidence supports the grant of 20 percent 
ratings, but no higher, for residuals of Colles fractures of the 
left and right forearms under DC 5211 throughout the appeal 
period.  The preponderance of the evidence also supports the 
grant of separate 10 and 20 percent ratings, but no higher, for 
limitation of flexion and extension of the left forearm, 
residuals of fracture, under DCs 5206 and 5207.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected compression fracture T12, L2, and L3 is denied.

A 20 percent rating is granted throughout the appeal period under 
DC 5211 for service-connected residuals, Colles fracture of right 
forearm, to include scaphoid, subject to the regulations 
governing the payment of monetary benefits.  

A 20 percent rating is granted throughout the appeal period under 
DC 5211 for service-connected residuals, Colles fracture of left 
forearm, subject to the regulations governing the payment of 
monetary benefits.   

A separate 20 percent rating is granted under DC 5206 for 
limitation of flexion of the left forearm resulting from service-
connected fracture residuals, subject to the regulations 
governing the payment of monetary benefits.   

A separate 10 percent rating is granted under DC 5207 for 
limitation of extension of the left forearm resulting from 
service-connected fracture residuals, subject to the regulations 
governing the payment of monetary benefits.   



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


